Citation Nr: 1732044	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  07-03 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether vacatur of a June 14, 2017, Board of Veterans' Appeals decision is warranted with respect to the evaluation of service-connected migraine headaches.

2.  Entitlement to an initial rating in excess of 30 percent prior to November 19, 2012, and in excess of 50 percent beginning November 19, 2012, for migraine headaches.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1988 to February 2005. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that granted service connection for post-traumatic headaches, right carpal tunnel syndrome, and left carpal tunnel syndrome and assigned each a noncompensable rating, effective February 15, 2005.  A December 2006 rating decision increased the rating for migraine headaches to 30 percent, right carpal tunnel syndrome to 10 percent, and left carpal tunnel syndrome to 10 percent, all effective the date of service connection.  

In a June 14, 2017 decision, the Board granted an evaluation of 50 percent for migraine headaches beginning November 19, 2012, while denying an evaluation in excess of 30 percent prior to November 19, 2012.  The June 2017 decision also denied an initial rating in excess of 10 percent prior to April 9, 2015, and in excess of 30 percent since April 9, 2015, for left and right carpal tunnel syndrome.  For reasons more fully explained below, the Board vacates its June 2017 decision with respect to the evaluation of migraine headaches.  The Board's vacatur hereunder does not apply to the decision as to the issues of the evaluation of carpal tunnel syndrome rendered in the June 2017 Board decision.

By way of history, in November 2010 and December 2012, the Board remanded the case for further development.  In a November 2013 decision, the Board remanded the claim for a higher initial rating for migraine headaches.  The Veteran appealed that Board decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Remand (Joint Motion), in a March 2014 Order, the Court remanded that Board decision for readjudication in accordance with the Joint Motion.  In December 2014, the Board remanded the case for further development.  The record shows substantial compliance with the remand requests.  Dyment v. West, 13 Vet. App. 141 (1999).  An April 2015 rating decision increased the rating for migraine headaches to 50 percent, right carpal tunnel syndrome to 30 percent, and left carpal tunnel syndrome to 20 percent, all effective from April 9, 2015.  

In an August 2015 decision, the Board awarded a 50 percent evaluation for migraine headaches beginning November 19, 2012, and denied a rating in excess of 30 percent prior to November 19, 2012.  In September 2015, the RO issued a rating decision implementing the Board's August 2015 decision.  The Veteran appealed the August 2015 Board decision to the Court.  In a December 2016 Memorandum Decision, the Court vacated the August 2015 Board decision and remanded the matters to the Board for further proceedings consistent with the Court decision.  Thereafter, the Board issued the June 2017 decision being vacated hereunder.


FINDINGS OF FACT

1.  On June 14, 2017, the Board issued a decision denying an initial evaluation in excess of 30 percent prior to November 19, 2012 for migraine headaches and granting an evaluation of 50 percent beginning November 19, 2012. 

2.  A September 2015 rating decision had previously awarded an evaluation of 50 percent for migraine headaches effective November 19, 2012.  

3.  Prior to November 19, 2012, the Veteran's headache disability was manifested by no more than characteristic prostrating attacks occurring on an average once a month over the last several months.  

4.  Beginning November 19, 2012, the Veteran is receiving the maximum evaluation available under the appropriate diagnostic code for migraine headaches.






CONCLUSIONS OF LAW


1.  The criteria for vacating the June 14, 2017 Board decision denying an initial evaluation in excess of 30 percent prior to November 19, 2012 for migraine headaches and granting an evaluation of 50 percent beginning November 19, 2012, have been met.  38 U.S.C.A. § 7104 (a) (West 2014); 38 C.F.R. § 20.904 (2016).

2.  The criteria for an initial rating in excess of 30 percent prior to November 19, 2012, for migraine headaches are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.124a, Diagnostic Code (Code) 8100 (2016).

3.  The criteria for a rating in excess of 50 percent beginning November 19, 2012, for migraine headaches are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.124a, Diagnostic Code (Code) 8100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Vacatur

The Board of Veterans' Appeals (Board) may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2016).    

As explained above, in an August 2015 decision, the Board denied an initial rating in excess of 30 percent prior to November 19, 2012, for migraine headaches.  In that decision, the Board awarded a 50 percent rating beginning November 19, 2012, and it denied an evaluation in excess of 50 percent from November 19, 2012.  In September 2015, the RO issued a rating decision, which implemented the Board's August 2015 decision assigning a 50 percent rating for migraine headaches effective November 19, 2012.  The Veteran appealed the August 2015 Board decision to the Court.  In a December 2016 Memorandum Decision, the Court vacated the August 2015 Board decision and remanded the matters to the Board for further proceedings consistent with the Court decision.  In doing so, the Court misstated the award in the August 2015 Board decision, stating that the Board denied an initial disability rating excess of 30 percent prior to April 9, 2015.  In fact, the Board had granted a 50 percent evaluation beginning November 19, 2012.  

Based on this error, in the June 2017 decision, the Board characterized the migraine headaches issue as relating to the April 9, 2015 date, rather than the November 19, 2012 date.  Because a subsequent vacatur by the U.S. Court of Appeals for Veterans Claims did not affect the rating decision is sued by the RO, the actions of the June 14, 2017 Board decision are redundant.  Furthermore, the Board presumes the Court did not intend to vacate the increases granted in the June 14, 2017 Board decision.  Accordingly, the June 14, 2017 Board decision improperly stated the issues as to the April 9, 2015 effective date for the 50 percent evaluation for migraine headaches.  To ensure the Veteran is not denied due process, the Board's June 2017 decision will be vacated with respect to the evaluation of migraine headaches.  

The June 2017 decision also denied an initial rating in excess of 10 percent prior to April 9, 2015, and in excess of 30 percent since April 9, 2015, for right carpal tunnel syndrome.  The Board's vacatur hereunder does not apply to the decision as to the issue of the evaluation of right carpal tunnel syndrome rendered in the June 2017 Board decision.

Accordingly, the June 14, 2017 Board decision addressing the issue of an initial rating in excess of 30 percent prior to April 9, 2015, and in excess of 50 percent from April 9, 2015, for migraine headaches is vacated as to this issue only.  The June 14, 2017 decision as to the issues related to carpal tunnel syndrome is not disturbed.

Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  In this case, the Veteran's claims arise from an appeal of the initial rating following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, no further notice is needed.  

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting in obtaining service medical records and pertinent medical records and providing an examination or obtaining an opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, all necessary development has been accomplished and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's record contains service medical records, and postservice reports of VA and private treatment and examinations, including those from the Social Security Administration.  Also of record are the Veteran's statements in support of the claims.  The Board reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claims.  

The Veteran was afforded a VA examination in December 2004 to ascertain the nature and etiology of the claimed disabilities; in September 2005, April 2011, March 2013, and April 2015 she was afforded VA examinations to ascertain the nature and severity of the disabilities.  The Board finds the examination reports to be thorough and adequate upon which to base a decision on the claims.  The examiners interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information needed to rate the disabilities under the applicable rating criteria.  The Board finds that no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


Initial Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The Board has been directed to consider only those factors contained wholly in the rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).  

If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

A Veteran's entire history is to be considered when assigning disability ratings.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Evidence to be considered in the appeal of an initial assignment of a disability rating is not limited to that reflecting the then-current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a Veteran to receive a staged rating.  That is, it is possible to be awarded separate percentage evaluations for separate periods, based on the facts found during the appeal period.  Id. at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (in determining the present level of a disability for any increased evaluation claim, the Board must consider staged ratings).

The terms mild, moderate, and severe are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.  Use of those descriptive terms by medical examiners, although an element of the evidence to be considered by the Board, is not dispositive of an issue.  



Migraine Headaches

The Veteran's migraines were initially rated at 30 percent under Diagnostic Code 8100, effective from the date of service connection (February 15, 2005).  Thereafter, the evaluation was increased to 50 percent effective November 19, 2012.  

Under Code 8100 for migraines, a 30 percent rating is warranted for characteristic prostrating attacks occurring on an average once a month over the last several months, and a 50 percent rating is warranted for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a.

The rating criteria do not define "prostrating."  By way of reference, "prostration" is defined as "extreme exhaustion or powerlessness."  Dorland's Illustrated Medical Dictionary, 1531 (32nd ed. 2012).  

"Productive of economic inadaptability" can be read as having either the meaning of "producing" or "capable of producing," and nowhere in Code 8100 is "inadaptability" defined, nor can a definition be found elsewhere in title 38 of the Code of Federal Regulations.  But, nothing in Code 8100 requires that the claimant be completely unable to work in order to qualify for a 50 percent rating.  Pierce v. Principi, 18 Vet. App. 440, 445-46 (2004).

At a September 2005 VA examination, the Veteran reported missing about 20 days of work in the past year due to severe headaches and being unable to perform household chores when she had headaches.  She reported one to two headaches per week of a severity of 4/10 that lasted from 30 minutes to six hours and were not prostrating, being able to perform ordinary activities.  She also reported monthly headaches of a severity of 10/10 that lasted from one to three days and were prostrating, being unable to work and needing to lie in bed.  She denied any other symptoms.  She reported sinus headaches every two weeks of a severity of 7/10 that lasted from one to six hours.  

A November 2006 VA treatment record shows complaints of a migraine headache of a severity of 8/10 for the past seven days and that the Veteran was not taking any medication.  A treatment record two days earlier shows that she attended creative therapy class.  A subsequent treatment record shows complaints of a migraine headache and that she had similar ones in the past.

A January 2007 VA treatment record shows complaints of a headache of a severity of 6/10.  April 2007 treatment records show complaints of more frequent headaches of a severity of 7/10.  An August 2007 primary care visit note shows a history of migraine headaches but that the Veteran was, in general, stable.

An August 2008 VA treatment record shows that the Veteran had a migraine that morning that resolved after taking medication.  An August 2009 VA treatment record shows the physician's opinion that the Veteran was unemployable due to chronic pain syndrome, migraine headaches, and syncopal episodes.  

At an April 2010 VA examination, the Veteran reported one to six sinus headaches per week.  At an April 2011 VA traumatic brain injury examination, the Veteran reported that her headaches had been stable since service.  She reported daily headaches lasting hours to a few days.  The examiner noted that the headaches would result in increased tardiness and absenteeism.

At an April 2011 VA neurology disorder examination, the Veteran reported that her headaches had worsened since service.  She reported daily headaches of a severity of 7/10 lasting hours to a few days that were not prostrating and two to three headaches per week of a severity of 10/10 lasting one to three days that were 50 percent prostrating, requiring her to lie down and causing vomiting if she eats.  The examiner noted that the Veteran would be able to work in a sedentary position with a flexible schedule.  November and December 2012 VA treatment records show that the Veteran was in an automobile accident on November 19, 2012, and complained of headaches and low back pain.

At a March 2013 VA examination, the Veteran reported that her headaches worsened after a November 2012 automobile accident, and she was now having two headaches per day that lasted up to three days.  She also reported associated symptoms of nausea, vomiting, sensitivity to light and sound, changes in vision, and sensory changes.  She indicated that her headaches usually last more than two days.  She reported characteristic prostrating attacks of migraine headache pain occurring more than once per month.  She also reported very frequent prostrating and prolonged attacks of migraine headache pain.  She stated that she could not perform her photography work when she had a headache and now had assistants to help when she was unable to work due to a headache.  The examiner stated that the Veteran's reported frequent completely prostrating and prolonged attacks of headaches would make for severe economic inadaptability.  July 2014 VA treatment records show complaints of a mild headache of a severity of 1/10 after tripping and hitting her forehead on the ground.

At an April 2015 VA examination, the Veteran reported headache pain with associated symptoms of nausea, vomiting, sensitivity to light and sound, changes in vision, and sensory changes.  She indicated that her headaches usually lasted more than two days.  She reported characteristic prostrating attacks of migraine headache pain occurring once every month.  She also reported very frequent prostrating and prolonged attacks of migraine headache pain.  The examiner indicated that the Veteran had very prostrating and prolonged attacks of migraine and non-migraine pain productive of severe economic inadaptability.  The examiner indicated that the Veteran was unable to work due to the frequency of severe headaches, having one to two headaches per week lasting from three hours to three days.  

The Veteran's migraine headache disability has been described as resulting in frequent completely prostrating and prolonged attacks productive of severe economic inadaptability since the March 2013 VA examination.  At that examination, the Veteran reported two headaches per day that lasted up to three days, with characteristic prostrating attacks of migraine headache pain occurring more than once per month.  The Veteran reported that her headaches worsened after a November 2012 automobile accident, which VA treatment records show occurred on November 19, 2012.  

Based on the foregoing, the Board finds that a rating in excess of 30 percent is not warranted at any time prior to November 19, 2012.  Beginning November 19, 2012, an increased evaluation is not warranted because the Veteran is already receiving the maximum evaluation available, which is 50 percent, under the appropriate Diagnostic Code. 

Prior to November 19, 2012, the Veteran's headache disability was manifested by no more than characteristic prostrating attacks occurring on an average once a month over the last several months.  While the Veteran's report at the September 2005 VA examination of missing about 20 days of work in the past year due to severe headaches and being unable to perform household chores when she had headaches, may be construed as being capable of producing economic inadaptability, she did not describe her headaches as very frequent and completely prostrating with prolonged attacks, which is required for the next higher (50 percent) rating under Code 8100.  Moreover, at the September 2005 VA examination the Veteran reported one to two headaches per week of a severity of 4/10 that lasted from 30 minutes to six hours and were not prostrating, being able to perform ordinary activities.  Even though she described having headaches more frequently, they were nonetheless non-prostrating.  A 50 percent rating requires migraines to be completely prostrating.  She also reported monthly prostrating headaches rendering her unable to work and needing to lie in bed.  A 50 percent rating requires the Veteran's headache disability to manifest with "very frequent" [emphasis added] completely prostrating and prolonged attacks productive of severe economic inadaptability.  She reported monthly headaches, which is not indicative of "very frequent."  Her reported symptoms during the September 2005 VA examination more nearly approximates the criteria for a 30 percent rating with characteristic prostrating attacks occurring on an average of once a month over the last several months.

Further, November 2006 treatment records show complaints of a migraine headache of a severity of 8/10 for the past seven days; the Veteran was not taking any medication for migraines, and she was able to attend creative therapy class with the headache.  Thus, despite the relatively high reported severity of the headache, it was not prostrating as she was able to attend a creative therapy class despite the headache.  As such the criteria for a 50 percent rating is not for application.  

Treatment records in 2007 and 2008 show headaches of lesser severity and that the migraine headaches resolved within a day with medication.  The Board notes that she provided different descriptions of her headaches at the April 2011 examinations.  At the traumatic brain injury examination, she reported that her headaches had been stable since service, indicating monthly prostrating headaches.  At the neurology disorder examination, she reported that her headaches had worsened since service, having two to three headaches per week that were 50 percent prostrating.  Even if she were having more than monthly attacks, they were reportedly not completely prostrating and therefore the maximum 50 percent rating under Code 8100 is not warranted.  Moreover, the examiners' assessments of the Veteran's disability do not indicate that the headaches were productive of severe economic inadaptability, or of "producing" or "capable of producing," economic inadaptability, which is also required for a higher 50 percent rating.  The first examiner noted that the headaches would only result in increased tardiness and absenteeism.  The second examiner noted that the Veteran would be able to hold a sedentary job.  

Thus, the Board finds that prior to November 19, 2012, the Veteran's headache disability did not more nearly approximate very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability to warrant a higher 50 percent rating.  The Board notes that the August 2009 treatment record found that she is unemployable due to chronic pain syndrome, migraine headaches, and syncopal episodes.  However, that treatment record does not provide a description of her headaches that can be applied to the rating criteria.  Moreover, she has been granted a total disability rating based on individual unemployability (TDIU) due in part to migraine headaches, effective from April 17, 2008.  While the TDIU was discontinued on January 13, 2009, that was because her service-connected disabilities added up to a combined rating of 100 percent as of that date.

In conclusion, the Board finds that an evaluation in excess of 30 percent is not warranted prior to November 19, 2012, and because the Veteran is receiving the maximum evaluation for migraine headaches, a rating higher than 50 percent is not warranted beginning November 19, 2012.  


ORDER

The portion of the June 14, 2017 Board decision addressing the issue of an initial rating in excess of 30 percent prior to April 9, 2015, and in excess of 50 percent from April 9, 2015, for migraine headaches is vacated.  

An initial rating in excess of 30 percent prior to November 19, 2012, for migraine headaches is denied.

A rating in excess of 50 percent from November 19, 2012 for migraine headaches is denied.



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


